Citation Nr: 0336508	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  96-46 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs 


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which found that no new and material evidence 
had been presented with which to reopen the veteran's claims 
for service connection for diabetes mellitus, ulcers, and a 
hiatal hernia.  A hearing was held at the RO in July 1997, 
and before the undersigned in a videoconference hearing in 
June 2003.

These claims were remanded by the Board in October 1998 for 
further development.  A Board decision dated March 2001 found 
that new and material evidence had been submitted as to these 
claims, and reopened all three, subsequently again remanding 
these issues for further development.  These claims now 
return to the Board.
  
The claims are being remanded to the RO (via the Appeals 
Management Center (AMC)) in Washington, D.C.  


REMAND

The veteran and his representative contend that the veteran 
has diabetes, an ulcer, and a hiatal hernia, which are 
related to service, or are secondary to the veteran's claimed 
exposure to herbicides while in service.  Specifically, the 
veteran reported, in his hearing testimony dated June 2003, 
that he was exposed to Agent Orange in the United States, 
when he was involved with loading the substance onto 
airplanes.  The veteran reported that he has been diagnosed 
with diabetes that is now controlled with diet.  However, a 
review of the veteran's medical records does not show that he 
has ever been diagnosed with diabetes.  Further, the 
veteran's medical records show that he was diagnosed with a 
hiatal hernia in August 1987, over 20 years after his 
discharge from service.  Finally, the veteran argues that he 
was diagnosed with a peptic ulcer in service.  Service 
medical records from May through July 1965 show treatment for 
a stomach disorder and hospitalization for observation for a 
duodenal ulcer, however, the veteran's service medical 
records show no definitive diagnosis of either a peptic ulcer 
or a duodenal ulcer.

Nevertheless, the Board notes that some attempts have been 
made to confirm whether the veteran was exposed to Agent 
Orange while in service.  A certificate received from the 
veteran indicates that he participated in an air 
transportability planning course in August 1967, which 
included a one-hour lecture on the handling of dangerous 
cargo.  That course also included an eight-hour practical 
proficiency exercise on loading and lashing cargo and 
vehicles in different types of aircraft.  While this is not 
definitive evidence that the veteran was exposed to Agent 
Orange, the Board finds that further development as to this 
question should be undertaken, in an attempt to definitively 
determine whether the veteran was exposed to herbicides in 
service.

Further, the Board notes that the veteran, in his hearing 
testimony dated June 2003, indicated that he was currently 
undergoing treatment at the VA Hospital in Fayetteville, 
North Carolina.  VA Medical records are considered to be in 
constructive possession of VA and the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, 
the RO should obtain all treatment records pertaining to the 
veteran from 2002 to the present to the extent not already on 
file.  

The Board also finds that the RO should give the veteran 
another opportunity to present additional information and/or 
evidence in support of his claims.  In a May 2001 letter, the 
RO notified the veteran of the duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
in connection with his claims for service connection.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  In 
that letter, the RO requested that the veteran provide 
information and, if necessary, authorization, to permit it to 
obtain pertinent outstanding records, or that the veteran 
provide the evidence, himself.  The RO's letter indicated 
that the veteran had 60 days within which to submit 
additional evidence.  

The Board notes, however, that in a recent decision, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (the implementing 
regulation) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the VCAA 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The RO letter soliciting information and/or evidence from the 
veteran referred to above included a shorter time period for 
response than that provided by statute.  Therefore, since 
this case is being remanded for the additional development 
described above, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC in Washington, D.C.), for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The veteran should 
be contacted and requested that he 
provide the names and addresses of all 
health care providers who have treated 
him for diabetes, ulcers, or a hernia 
since service.  The RO should also invite 
the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  The RO should 
obtain any treatment records pertaining 
to the veteran from the VA medical 
facility in Fayetteville, North Carolina.  
All records and/or responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should obtain the veteran's 
service personnel records, and any other 
appropriate sources of information, to 
determine to what extent, if any, the 
veteran was actually exposed to 
herbicides, include Agent Orange, during 
service.  The RO should document all 
actions taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted (to include 
further VA examinations, if deemed 
warranted), the RO should adjudicate the 
claims of service connection, in light of 
all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




